DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 and 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/02/2020 are deemed acceptable for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a set of functional modules operating”, “a set of nodes for managing operation”, “a controller… configured to” in claims 18-20. Functional modules are interpreted as “the avionics chassis 14, turbine engines 16 (provided on each wing 18) including turbine engine components, a transceiver 20, or other avionics components 22” [0025] , Nodes are interpreted as computer or compute nodes [0015], A Controller is interpreted as processor [0016].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielsson et al. (US 20140157041 A1), hereinafter Danielsson.

Regarding claim 1, Danielsson discloses a method of increasing resiliency of functionalities operating on an aircraft network system of an aircraft (method for back-up handling in a distributed avionics system; [0021] and [0002] and assign subset of applications of the role associated to the computer node in which failure has been detected to another computer node; [0016]), the method comprising:
	during inoperation of one node of a set of nodes (node in which failure has been detected; [0014]), dynamically reassigning the functionalities of the aircraft that are managed by the set of nodes (the reconfiguration means are then arranged to reconfigure the distributed avionics system so that the subset of partitions/applications normally executed to the faulty computer node are reconfigured to be executed in at least one of the other nodes [0014]);
	wherein dynamically reassigning the functionalities is based upon the criticality of the functionalities, and wherein dynamic reconfiguration prioritizes higher-criticality functionalities in the event of inoperation of one node of the set of nodes (reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized; [0039]).

Regarding claim 2, Danielsson discloses the method of claim 1, wherein inoperation of the one node of the set of nodes is the result of failure of the one node of the set of nodes  (node in which failure has been detected; [0014]).

Regarding claim 3, Danielsson discloses the method of claim 1, wherein inoperation of the one node of the set of nodes is due to a change in flight condition of the aircraft (node in which failure has been detected; [0014]. Simply being due to a change in flight condition of the aircraft is an intended use, which places no patentable distinction on the claim. Therefore the function of the claimed is equivalent based on the failure of a node).

Regarding claim 4, Danielsson discloses the method of claim 3, wherein a change in flight condition includes a change from takeoff to in-flight or a change from in-flight to landing (node in which failure has been detected; [0014]. Simply being due to a change in flight condition of the aircraft is an intended use, which places no patentable distinction on the claim. Therefore the function of the claimed is equivalent based on the failure of a node).

Regarding claim 5, Danielsson discloses the method of claim 1, wherein the dynamic reassignment is based upon an algorithm ([0023] “assigning a partition/application availability level to each partition/application, assigning a separate subset of the partitions/applications for execution by each node based on the partition/application availability levels”).

Regarding claim 6, Danielsson discloses the method of claim 5, wherein the algorithm defines a hierarchy of criticality for the functionalities ([0039] “, a monitoring system 330 is arranged to monitor operation in the computer nodes A, B, C and to reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized (in a reconfigured mode of operation) upon detection of a fault condition in any of the computer nodes”).

Regarding claim 7, Danielsson discloses the method of claim 6, wherein the hierarchy of criticality includes high criticality, moderate criticality, and low criticality ([0031] “The aircraft availability levels are for example "Self defence", "Basic" and "Full", wherein "Self defence" is the most critical role and "Full" is the least critical role”).

Regarding claim 8, Danielsson discloses the method of claim 5, wherein the algorithm reorganizes the hierarchy based upon the flight condition of the aircraft ([0039] “a monitoring system 330 is arranged to monitor operation in the computer nodes A, B, C and to reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized (in a reconfigured mode of operation) upon detection of a fault condition in any of the computer nodes”).

Regarding claim 11, Danielsson discloses the method of claim 1, wherein dynamically reassigning further comprises moving at least a portion of one functionality from a first node of the set of nodes to a second node of the set of nodes (assign subset of applications of the role associated to the computer node in which failure has been detected to another computer node; [0016]).

Regarding claim 12, Danielsson discloses the method of claim 1, further comprising scheduling different sets of functionalities ([0017] “In accordance with this option one or a plurality of partition/application availability levels are removed from execution at computer node failure. If each partition/application level is associated to certain functionality, it can be intuitively understood which functions are presently not available”).

Regarding claim 14, Danielsson teaches a method of increasing resiliency of an aircraft network system, the method comprising:
	operating a set of functionalities on the aircraft network system wherein the set of functionalities are managed by a set of compute nodes including at least a first compute node and a second compute node ([0014] “the partition/applications are divided into a plurality of subsets based on the partition/application availability levels and each subset is executed on a predetermined computer node in normal operation”);
	dynamically reconfiguring the set of functionalities of the aircraft network system by transferring at least on functionality managed by the first compute node to the second compute node (the reconfiguration means are then arranged to reconfigure the distributed avionics system so that the subset of partitions/applications normally executed to the faulty computer node are reconfigured to be executed in at least one of the other nodes [0014]) in the event of inoperation of the first compute node (node in which failure has been detected; [0014]);
	wherein dynamically reassigning the functionalities is based upon the criticality of said functionalities and prioritizes higher-criticality functionalities in the event of maloperation of the first compute node (reconfigure the distributed avionics system so that execution of higher availability level roles and/or partitions/applications is prioritized; [0039]).

Regarding claim 15, Danielsson teaches the method of claim 14, wherein prioritizing higher-criticality functionalities includes the non-operation of low-criticality functionalities originally managed by the second compute node in order to continue function of the prioritized, higher-criticality functionalities ([0031] “The aircraft availability levels are for example "Self defence", "Basic" and "Full", wherein "Self defence" is the most critical role and "Full" is the least critical role”. [0042] “The computer node reconfiguration module 332 may further be arranged to prevent execution of that role having the lowest availability level at least as long as the computer node fault remains”).

Regarding claim 16, Danielsson teaches he method of claim 14, wherein inoperation of the first compute node includes failure of the first compute node (node in which failure has been detected; [0014]).

Claims 18 and 19,  is an aircraft network system for managing a set of functionalities for an aircraft, the aircraft network system comprising: a set of functional modules operating the set of functionalities; a set of nodes for managing operation of the set of functionalities; a controller provided on the network system, coupled to the set of functional modules (taught by Danielsson Fig.1), configured to perform the method of claims 1 and 5, respectively. The limitations are substantially the same, therefore rejected for the same reasons.

Regarding claim 20, Danielsson teaches the aircraft network system of claim 18, further comprising a set of aircraft components communicatively coupled to one another via the aircraft network system and configured to operate according to the set of functionalities (Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson in view of Planche (US 20100318834 A1), hereinafter Planche.

Regarding claim 9, Danielsson discloses the method of claim 5.
	Danielsson does not teach wherein the algorithm includes one or more of determining memory, determining processing power, determining changes in latency, determining changes in execution time of the functionality, determining if the functionality includes additional functionalities dependent upon the initial functionality.
	Planche teaches wherein the algorithm includes one or more of determining memory, determining processing power, determining changes in latency, determining changes in execution time of the functionality, determining if the functionality includes additional functionalities dependent upon the initial functionality ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).

Regarding claim 10, Danielsson in view of Planche teaches the method of claim 9
	Danielsson does not teach wherein the algorithm guarantees one or more of sufficient memory, sufficient processing power, acceptable latency, sufficient execution time, or continued operation of another function dependent upon the functionality considered by the algorithm when dynamically reassigning functionalities among one or more nodes of the set of nodes.
	Planche teaches wherein the algorithm guarantees one or more of sufficient memory, sufficient processing power, acceptable latency, sufficient execution time, or continued operation of another function dependent upon the functionality considered by the algorithm when dynamically reassigning functionalities among one or more nodes of the set of nodes ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).


Regarding claim 13, Danielsson discloses the method of claim 1.
	Danielsson does not teach further comprising updating network switches to allow for dynamic reconfiguration of message routing.
	Planche teaches ([0081] The routing tables of the cabinet are updated in order to allow the new applications installed to communicate with the devices associated therewith (step 615)).
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).

Regarding claim 17, Danielsson teaches the method of claim 14.
	Danielsson does not teach wherein the dynamic reconfiguration of the set of functionalities is managed by an algorithm to ensure that such reconfiguration guarantees sufficient memory, sufficient processing power, acceptable changes to latency, and acceptable changes to relative execution time of the affected functionalities of the set of functionalities.
	Planche teaches wherein the dynamic reconfiguration of the set of functionalities is managed by an algorithm to ensure that such reconfiguration guarantees sufficient memory, sufficient processing power, acceptable changes to latency, and acceptable changes to relative execution time of the affected functionalities of the set of functionalities ([[0091] If a failure subsequently occurs in computer CPM4, a new configuration is determined. Since no computer is available, this consists here in stopping certain applications so as to recover the necessary resources to allow running of the applications whose priority level is highest”)
	It would be obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have use an algorithm to ensure processing power of a new node as taught by Planche in selecting a new node for an moving an application of Danielsson. One of ordinary skill in the art would have been motivated “for automatic or semi-automatic reconfiguration of the generic computation resources used by the avionic functions making it possible to improve the operational availability of the aircraft while limiting interventions by maintenance personnel” (Planche [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668